Baldwin, Judge.
This is an appeal from the Trademark Trial and Appeal Board’s decision1 sustaining the refusal of the examiner to register the mark SCANNER for antennas on the ground that the mark is merely descriptive of appellant’s goods.
The goods to which the mark is applied are described in appellant’s application as “antennas.” It is clear from the record that there are antennas which are known as “scanning antennas.” 2 The mark SCANNER, if applied to such antennas, would in our view be merely descriptive. While appellant contends that the specimen submitted with its application shows that the mark is not in fact applied to “scanning antennas,”  trademark cases must be decided on the basis of the identification of the goods as set forth in the application. In re Dirzius, 50 CCPA 836, 311 F. 2d 825, 136 USPQ 198 (1963); Bristol-Myers Co. v. Pharmaco, Inc., 48 CCPA 1107, 291 F. 2d 756, 130 USPQ 220 (1961); General Shoe Corp. v. Lerner Bros. Mfg. Co., 45 CCPA 872, 254 F. 2d 154, 117 USPQ 281 (1958). Since the goods are described merely as “antennas” and that term is broad enough to encompass *1045“scanning antennas,” tlie mark SCANNER as applied to the goods is merely descriptive within the meaning of 15 USC 1052(e) (1).
The board’s decision is therefore affirmed.

 Abstracted at 163 USPQ 293 (1969).


 Both tlie examiner and tlie board pointed out that “SCANNING ANTENNA” is defined in J. Markus, Electronics a/nd Nucleonics Dictionary, 575 (3d ed. 1966) as “A directional antenna used in radar for scanning a region.